 4:18-cr-03088-JMG-CRZ Doc # 970 Filed: 08/18/20 Page 1 of 6 - Page ID # 7978




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                            4:18-CR-3088

vs.
                                                  AMENDED PRELIMINARY
JUAN PABLO SANCHEZ DELGADO                        ORDER OF FORFEITURE
a/k/a "Pablo", ANTONIO DE JESUS
CASTRO a/k/a "Tony", and
MAGDALENA CASTRO BENITEZ
a/k/a "Nena",

                    Defendants.


      This matter is before the Court on the plaintiff's Motion for Amended
Preliminary Order of Forfeiture (filing 969) with respect to the above-captioned
defendants. For the reasons set forth below, the government’s motion will be
granted.
      A superseding indictment in this case (filing 284) charged each of the
above-captioned defendants with, among other things, one count of conspiring
to harbor aliens in violation of 8 U.S.C. § 1324. The superseding indictment
contained a forfeiture allegation seeking the forfeiture, pursuant to 18 U.S.C.
§ 982(a)(6) and (b)(1) and 21 U.S.C. § 853, of property alleged to have facilitated
or intended to facilitate the commission of the conspiracy offense. Filing 284 at
22-26. And each of the above-captioned defendants has pled guilty to the count
of conspiring to harbor aliens in the superseding indictment, and admitted the
forfeiture allegation. Filing 453 at 1; filing 317 at 1; filing 436 at 1; see filing
475 at 26; filing 343 at 13-15; filing 499 at 22. By virtue of pleading guilty to
the charge and admitting the forfeiture allegation, the defendants have
forfeited their interest in the property, and the plaintiff should be entitled to
 4:18-cr-03088-JMG-CRZ Doc # 970 Filed: 08/18/20 Page 2 of 6 - Page ID # 7979




possession of the property pursuant to 18 U.S.C. § 982(a)(6) and (b)(1) and 21
U.S.C. § 853.
      On November 26, 2019, the Court entered a preliminary order of
forfeiture (filing 756) that forfeited the defendants’ interests in the subject
property. However, the government now claims that due to the passage of time
two properties subject to that order, 2915 Carroll Street and 4797 Judson
Avenue, no longer have sufficient net equity to permit forfeiture. Filing 969 at
1-2. So, the government requests an amended preliminary order of forfeiture
excluding those two properties. Filing 969 at 2. The government further
requests the Court order it to publish notice of the amended preliminary order
and provide written notice to any person who reasonably appears to have
standing to contest the forfeiture and any person known to have an alleged
interest in the remaining properties, even though it has previously published
notice. Filing 969 at 2-3.
      The Court sees no reason to deny the government’s motion. Accordingly,


      IT IS ORDERED:


      1.    The plaintiff's Motion for Amended Preliminary Order of
            Forfeiture (filing 969) is granted.


      2.    Based upon the above-captioned defendants' guilty pleas and
            admission of the forfeiture allegation of the superseding
            indictment, the plaintiff is authorized to seize:


            a.     Real property located at: 2139 Bledsoe Lane, Las Vegas,
                   Nevada, 89156, and more particularly described as:




                                      -2-
4:18-cr-03088-JMG-CRZ Doc # 970 Filed: 08/18/20 Page 3 of 6 - Page ID # 7980




                All that real property situated in the County of Clark,
                State of Nevada, bounded and described as follows:


                Parcel One (1): That portion of the Northwest Quarter
                (NW 1/4) of Section 21, Township 20 South, Range 62
                East, M.D.B. & M., described as:


                Commencing         at   the   Southwest   corner   of   the
                Northwest Quarter (NW 1/4) of said Section 21;
                Thence North 89 degrees 45' 48" East, along the South
                line thereof, a distance of 1675.04 feet to a point;
                Thence North 02 degrees 28' 40" West, and parallel to
                the West line of the Northwest Quarter (NW 1/4) of
                said Section 21, a distance of 914.00 feet, the True
                Point of Beginning; Thence North 0 degree 28' 40"
                West, a distance of 79 feet to a point;
                Thence North 89 degrees 45' 48" East, a distance of
                325 feet to a point;
                Thence South 0 degree 28' 40" East, a distance of 79
                feet to a point;
                Thence South 89 degrees 45' 48" West, a distance of
                325 feet to the True Point of Beginning.


                Parcel Two (2): That portion of the Northwest Quarter
                (NW 1/4) of Section 21, Township 20 South, Range 62
                East, M.D.B. & M., described as:




                                        -3-
4:18-cr-03088-JMG-CRZ Doc # 970 Filed: 08/18/20 Page 4 of 6 - Page ID # 7981




                Commencing         at   the   Southwest   corner   of   the
                Northwest Quarter (NW 1/4) of said section 21;
                Thence North 89 degrees 45' 48" East, along the South
                line thereof, a distance of 1675.04 feet to a point;
                Thence North 0 degree 28' 40" West, and parallel to
                the West line of the Northwest Quarter (NW 1/4) of
                said Section 21, a distance of 993 feet, the True Point
                of Beginning; Thence North 0 degree 28' 40" West, a
                distance of 79 feet to a point;
                Thence North 89 degrees 45' 48" East, a distance of
                325 feet to a point;
                Thence South 0 degree 28' 40" East, a distance of 79
                feet to a point;
                Thence South 89 degrees 45' 48" West, a distance of
                325 feet to the True Point of Beginning.


          b.    Funds in the Wells Fargo Bank account *5772 ($75,918.78).


          c.    Funds in the Wells Fargo Bank account *9281 ($1,983.86).


          d.    Funds in the Wells Fargo Bank account *4366 ($25,618.37).


          e.    Funds    in   the Great Western           Bank   account *3578
                ($21,382.05).


          f.    $13,607.00 in United States currency seized from 720 E.
                Benton Street, O’Neill, Nebraska.




                                        -4-
4:18-cr-03088-JMG-CRZ Doc # 970 Filed: 08/18/20 Page 5 of 6 - Page ID # 7982




    3.    The above-captioned defendants' interest in the property is
          forfeited to the plaintiff for disposition in accordance with law,
          subject to the provisions of 21 U.S.C. § 853(n).


    4.    The property is to be held by the plaintiff in its secure custody and
          control.


    5.    Pursuant    to   Supp.   Admiralty    and    Maritime    Claims    R.
          G(4)(a)(iii)(B), the plaintiff shall publish for at least thirty
          consecutive days on an official Internet government forfeiture site
          (www.forfeiture.gov) notice of this order, notice of publication
          evidencing the plaintiff's intent to dispose of the property in such
          manner as the Attorney General may direct, and notice that any
          person, other than the defendant, having or claiming a legal
          interest in the property must file a petition with the court within
          thirty days of the final publication of notice or of receipt of actual
          notice, whichever is earlier.


    6.    Such published notice shall state that the petition referred to in
          paragraph 5, above, shall be for a hearing to adjudicate the validity
          of the petitioner's alleged interest in the property, shall be signed
          by the petitioner under penalty of perjury, and shall set forth the
          nature and extent of the petitioner's right, title or interest in the
          property and any additional facts supporting the petitioner's claim
          and relief sought.


    7.    The plaintiff may also, to the extent practicable, provide direct
          written notice to any person known to have alleged an interest in


                                    -5-
4:18-cr-03088-JMG-CRZ Doc # 970 Filed: 08/18/20 Page 6 of 6 - Page ID # 7983




          the property as a substitute for published notice as to those
          persons so notified.


    8.    Upon adjudication of all third-party interests, this Court will enter
          a final order of forfeiture pursuant to 21 U.S.C. § 853(n), in which
          all interests will be addressed.


    Dated this 18th day of August, 2020.

                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge




                                    -6-
